United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1624
                                    ___________

James Joseph Owens-El,                   *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri
United States of America,                *
                                         *    [UNPUBLISHED]
            Appellee.                    *
                                    ___________

                            Submitted: February 13, 2001

                                Filed: February 23, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Federal prisoner James Joseph Owens-El appeals from the final judgment
entered in the District Court1 for the Western District of Missouri, dismissing as
untimely his Federal Torts Claims Act action, which he had filed in forma pauperis.
For reversal, Owens-El argues the pre-service dismissal was improper and his action



      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
was timely. For the reasons discussed below, we affirm the judgment of the district
court.

       Owens-El alleged that the United States Parole Commission, the Federal Bureau
of Prisons, and the Federal Bureau of Investigation, beginning in 1972, conspired to
conceal from him the fact that he might be able to have 1968 Maryland convictions
overturned. Even if Owens-El’s action could be deemed timely, his allegations are
frivolous, and dismissal therefore was appropriate. See 28 U.S.C. § 1915(e)(2)(B)(i)
(court shall dismiss case at any time if it determines action or appeal is frivolous);
Neitzke v. Williams, 490 U.S. 319, 325 (1989) (frivolous complaints lack arguable
basis either in law or in fact).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-